DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2016-506783A (English machine translation provided herein).
JP2016-506783A discloses a film comprising:  at least a sealant layer (38 and/or 32 from Fig. 4), wherein the film is formed with a cut guide line (41 and/or 42 from Fig. 4), and the cut guide line includes an impression formed in at least one surface of the sealant layer(41 and/or 42 from Fig. 4), wherein a thickness of the sealant layer is from 20 um to 150 um, and the impression is formed from the surface with a depth up to 20% or greater of the thickness (paragraphs [0024], [0031 – 0033], [0038 – 0039]), wherein a plurality of the cut guide lines are provided (41 and/or 42 from Fig. 4), wherein the sealant layer is formed of a polypropylene resin or amorphous polyethylene  terephthalate (paragraph [0024], [0032]), wherein another layer is stacked on at least one surface of the sealant layer (34 and/or 34 from Fig. 4), and an impression constituting the cut guide line is formed in a surface of the sealant layer on a side where the other layer is stacked (41 and/or 42 from Fig. 4), wherein at least an intermediate layer and a surface layer are stacked in this order on at least one surface of the sealant layer 41 and/or 42 and 36 and/or 34 from Fig. 4), a cut is formed at least in the intermediate layer (41 and 38 and 36 from Fig. 4), and the cut guide line includes an impression formed in a surface of the sealant layer and the cut formed in the intermediate layer directly above the impression (41 and 38 and 36 from Fig. 4 and paragraphs [0037 – 0038] and 40, 50 from Fig. 3, layer 36 could be above or below depending on whether the film is flipped), a pouch in which the films according to claim 1 are superimposed in a state where the sealant layers face each other, and peripheral edge parts are heat-sealed, wherein the cut guide line is placed extending across at least a position where heat seal is not performed (Figs. 3 and 4, paragraphs [0033 – 0034], [0037 – 0040]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the films according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The aren’t multiple films recited in claim 1.
Claim 7 recites the limitation "the sealant layers" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Plural sealant layers are not recited in claim 1.
Claim 7 recites the limitation "peripheral edge parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Peripheral edge parts are not previously established in claims 1 or 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 7, 2022